       Case 2:20-cv-00537-ECM-JTA Document 5 Filed 08/24/20 Page 1 of 1




               IN THE DISTRICT COURT OF THE UNITED STATES
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

DENNIS SHEFFIELD, #217050,                   )
                                             )
         Plaintiff,                          )
                                             )
  v.                                         )   CIVIL ACTION NO. 2:20-cv-537-ECM
                                             )
GOVERNOR KAY IVEY, et al.,                   )
                                             )
         Defendants.                         )

                                      ORDER

       On July 31, 2020, the Magistrate Judge entered a Recommendation (doc. 3) to

which no timely objections have been filed. The Plaintiff does not oppose transfer of

this case. (Doc. 4). After an independent review of the file and upon consideration of

the Recommendation, it is

       ORDERED that The Recommendation of the Magistrate Judge is ADOPTED,

and this case is TRANSFERRED to the United States District Court for the Northern

District of Alabama pursuant to 28 U.S.C. § 1404.

       Done this 24th day of August, 2020.

                                       /s/ Emily C. Marks
                                 EMILY C. MARKS
                                 CHIEF UNITED STATES DISTRICT JUDGE
